Citation Nr: 1521097	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-04 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence  to reopen a claim for service connection for hypertension has been received.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected nephrotic syndrome.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1978 to April 1992.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision of the RO in Cleveland, Ohio, which declined to reopen a claim for service connection for hypertension.  In August 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012 by the RO in Honolulu, Hawaii, in which the RO reopened the claim but denied service connection on the merits.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the same month. 

In January 2012, the Veteran testified during a hearing before RO personnel;a transcript of that hearing is of record.  

As regards characterization of the appeal, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and,  in view of the Board's favorable decision on the request to reopen-the  Board has characterized this appeal as encompassing both matters set forth on the title page.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  In January 2008, the RO denied service connection for hypertension; although notified of the denial in a letter that same month, the Veteran did not initiate an appeal, and no pertinent exception to finality applies..   

3.  New evidence associated with the claims file since the January 2008 RO decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for hypertension, and raises a reasonable possibility of substantiating that claim.

4.  Hypertension, noted during an episode of minimal change disease of the kidney and nephrotic syndrome in August 1987, resolved prior to discharge; essential hypertension manifested many years after active service, and the only medical opinion to address the question of whether there exists a medical nexus between the Veteran's current hypertension and the episode in service or other aspects of service weighs against the claim.


CONCLUSIONS OF LAW

1.  The January 2008 decision in which the RO denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a),  3.156, 20.302, 20.1103 (2014).

2.  As evidence pertinent to the claim for service connection for hypertension received since the RO's January 2008 denial, is new and material, the criteria for reopening the claim for service connection for hypertension are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Given the favorable disposition of the request to reopen the claim for service connection for hypertension, the Board finds that all notification and development action needed to fairly resolve this claim has been accomplished. 

As regards the underlying claim for service connection herein decided, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. §3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These generic notice requirements also apply to petitions to reopen previously denied claims.  See VAOPGCPREC 6-2014 (Nov. 21, 2014).    

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In February 2010, the RO provided timely notice that met all relevant  requirements.  The notice provided all five criteria to substantiate claims for service connection, the requirement for new and material evidence to reopen a previously denied claim, and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records, and the reports of November 1992, December 1997, and June 2010 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's RO hearing , along with various written statements provided by the Veteran and by his representative on his behalf.  The Board finds that no additional RO action to further develop the record is warranted.

As for the DRO hearing, the Board notes that, in  Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer(DRO) who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2)(2014), and that the hearing was legally sufficient.

During the January 2012 hearing, the DRO identified the issue on appeal.  Also, information was solicited regarding the Veteran's claimed disorder, addressing his activities, symptoms, and treatment during active service, why he believed the disabilities warranted service connection, and whether there was any pertinent, outstanding evidence available.  The requirement for new and material evidence to reopen claims was addressed.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the AOJ did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  Nothing during the hearing or at any other time has given rise to possibility that there are any existing, outstanding records relevant to the claims herein decided that must be submitted or obtained prior to the Board's adjudication of the claims.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 54 (Fed. Cir. 1998). 

II. Analysis

The Veteran served as a U.S. Army infantryman including service in Southwest Asia in 1990-91.  He has contended that his hypertension first manifested in 1987 during active service.  

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski,2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for certain identified chronic diseases, such as cardiovascular disease, to include hypertension, may be established on a presumptive basis by showing that such a disease manifested itself to a compensable degree within a prescribed period following separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   The United States Court of Appeals for the Federal Circuit has held that for the enumerated chronic diseases under 38 C.F.R. § 3.309(e), service connection may granted upon a showing of continuity of symptomatology (in lieu of a medical opinion).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For the purposes of establishing service connection, VA employs the definition of hypertension as provided in the rating criteria in 38 C.F.R. § 4.104 Diagnostic Code 7101, Note 1 (2014).  See Adjudication Procedures Manual, M21-1MR, III.iv.E.20.d (2014).  This regulation defines the term hypertension as meaning that the diastolic blood pressure is predominantly 90 mmHg or greater.  Isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mmHg or greater with a diastolic blood pressure of less than 90 mmHg.  38 C.F.R. § 4.104 Diagnostic Code 7101, Note 1.  All blood pressure measurements referenced below are expressed as systolic divided by diastolic pressure in units of millimeters of mercury (mmHg).  

A. Request to Reopen 

As indicated, the Veteran's claim for service connection was previously considered and denied in June 2008.  At the time of the prior denial, the evidence then of record consisted of the Veteran's service treatment records, post-service VA examination report and treatment records, and the Veteran's statements.  

Service treatment records dated prior to June 1987 are silent for any symptoms, diagnoses, or treatment for hypertension or elevated blood pressure.  While serving in Germany in June 1987, the Veteran sought treatment for lower leg edema.  The disorder progressed over several months to include weight gain, excess protein in the urine, and blood pressure elevated to 150/100.  The Veteran was evacuated to a Navy Medical Center in San Diego in August 1987 for further treatment that included high doses of steroid medication and a kidney biopsy.  A medical board of three physicians diagnosed minimal change disease of the kidney, nephrotic syndrome, and hypertension with the latter two disorders as secondary to the minimal change disease.  At the conclusion of two weeks of treatment, the physicians noted a 15 pound weight loss and well controlled blood pressure without medication.  Because the renal disease could relapse after termination of the steroid treatment, the board placed the Veteran on limited duty for six months so that he could remain close to medical treatment facilities. 

In a March 1990 letter, a military physician notes review of the Veteran's service treatment records at his request.  The physician noted the course of the nephrotic episode and that the Veteran had been symptom free since the end of treatment.  He found that further consideration of the case was not necessary.   

The Veteran deployed with his unit to Southwest Asia later in 1990.  He received an honorable discharge and early retirement as part of a reduction in force in April 1992. 

Post service, in November 1992, a VA physician accurately noted the history of the nephrotic episode and the Veteran's report of a diuretic medication and weight gain without leg swelling since his military discharge.  The physician measured the Veteran's height, weight, and blood pressure as 67 inches, 225 pounds, and 138/74 respectively.  The physician noted that the nephrotic syndrome had resolved and did not diagnose hypertension.  In April 1993, the RO granted service connection for nephrotic syndrome but assigned a noncompensable rating.  In July 1993, the Veteran underwent another VA examination focused on other disorders.  However, the examiner noted blood pressure as 130/80 and weight as 220 pounds. 

The RO in Seattle, Washington denied a compensable rating for nephrotic syndrome in October 1997 because the disability had not recurred.  

In December 1997, the Veteran underwent another VA examination.  In the report of that examination, a VA physician noted the history of the nephrotic syndrome in service and the Veteran's report that he experienced a good resolution with no problems with blood pressure or peripheral edema since the end of treatment in 1987.  The physician noted weight at 212 pounds and blood pressure as 120/80.  The physician concurred that there had been complete resolution of the nephrotic syndrome.  

The RO in St. Paul, Minnesota denied a compensable rating for nephrotic syndrome in April 1998.   

VA outpatient treatment records dated in February 2002 show that the Veteran was working as a policeman on variable shifts.  Blood pressure was 170/97 and weight was 230 pounds.  There was no mention of leg swelling, and the VA physician advised weight loss through diet modifications.  Blood pressure measurements were elevated over the next two years.  In December 2005, blood pressure was 144/100, and weight was 263 pounds.  A clinician diagnosed stage 2 hypertension and prescribed medication.  There was no mention of leg swelling or a return of the renal disease. 

The Veteran filed a claim for service connection for hypertension in December 2006.  In the January 2008 decision, the Honolulu RO denied service connection for hypertension because the episode of nephrotic syndrome and secondary hypertension in service had resolved prior to discharge and was not shown to be chronic.  The RO further noted that the Veteran's current stage 2 hypertension manifested at some time after service but there was no evidence to show that the new onset was related to service.  

Although notified of the denial and his appellate rights in a January 2008 letter, the Veteran did not initiate an appeal of the RO's denial of service connection for hypertension.  Moreover, no additional evidence was received within the one-year appeal period, and no additional relevant service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's January 2008 denial is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A.  § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO received the Veteran's petition to reopen the claim for service connection for hypertension in January 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened .  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed, unless it is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 

Since the January 2008 denial, additional evidence added to the claims file consists of additional records of VA outpatient treatment, the report of a June 2010 VA examination, and the transcript of the January 2012 DRO hearing.  The outpatient treatment records and the hearing testimony, though new, are cumulative of the evidence already considered.  The outpatient medical evidence shows on-going diagnosis and treatment for hypertension.  The lay evidence presented at the hearing was a restatement of the history of the nephrotic syndrome episode during service that was substantially the same as shown in the service treatment records.  The Veteran also testified that he was unsure of the date of the first diagnosis of hypertension after service.  

However, the report of the June 2010 VA examination in June 2010 is both new and material because it provides a competent medical opinion addressing the etiology of current hypertension, to include whether the Veteran's current hypertension first manifested during service, as claimed by the Veteran, or is secondary to the service-connected nephrotic syndrome.  

In a February 2012 SOC, the RO reopened the claim but denied service connection on the merits.  The Board concurs that new and material evidence has been received, and to this extent only, reopens the claim for service connection for hypertension and will adjudicate the claim on the merits.  


B. Service Connection 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for hypertension must be denied. 

The Board refers to the evidence of treatment for minimal change disease and secondary nephrotic syndrome and hypertension during service, and the post-service VA examinations and outpatient treatment records summarized.  The Veteran's lay statements at the January 2012 hearing are competent and credible because they address his observed symptoms and the treatment he received during and after service that is consistent with the medical records and are within his personal knowledge.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   However, by his own testimony, he was not sure when his current hypertension was first diagnosed after service, and the primary care records do not show rising blood pressure until approximately 2002 and no diagnosis and treatment of hypertension until 2005.  Moreover, the Veteran is not competent .on the basis of his own assertions, to establish the  cause of his current hypertension, as this is a complex medical matter requiring training and experience that he does not possess.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions).   

In June 2010, a VA physician noted a review of the claims file and summarized the history of minimal change disease of the kidney during active service and the trend in blood pressure measurements through 2005.  He noted the Veteran's report that he was not sure of the date when hypertension was first diagnosed after service.  On examination, blood pressure was 148/94, 142/90, and 142/90.  The physician found that the hypertension secondary to nephrotic syndrome in service had resolved and that his current disorder was best diagnosed as essential hypertension and was not the same as the hypertension noted in service.  As the physician noted that the underlying kidney disease had not recurred, the Board finds that the current essential hypertension could not be caused or aggravated by it.   

Here, on the questions of diagnosis and etiology of current  hypertension, the Board places greatest probative weight on the assessment and opinions of the June 2010 VA physician who rendered an opionion following interview and examination of the Veteran, and full consideration of his documented medical history and assertions.   See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (holding that It is the responsibility of the Board to assess the credibility and weight to be given the lay and medical evidence).  This opinion indicates that there is no basis for service connection on a direct or secondary basis, given the  Veteran's own reported uncertainty of the onset of his current symptoms, the absence of any other lay or medical evidence of disease or events during service, and that service-connected nephrotic syndrome has not recurred since 1987.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion-i.e., one that, in fact, supports the claim.  

For all of the foregoing reasons, the Board finds that the claim for service connection for hypertension must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






      (CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence has been received to reopen the claim for service connection for hypertension,  to this extent only, the appeal is granted.

Service connection for hypertension is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


